Citation Nr: 0204823	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  94-41 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty for training from January 
1992, to August 1992.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Boston, Massachusetts, (hereinafter RO).  In July 
2000, the Board denied the veteran's claim for service 
connection for an acquired psychiatric disorder.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (hereinafter Court).  In an order dated 
June 14, 2001, the Court vacated the July 2000 Board decision 
and remanded the case to the Board for the sole purpose of 
readjudication under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and 
implementing regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  An obsessive compulsive disorder clearly and unmistakably 
existed prior to service.

3. The veteran's obsessive compulsive disorder produced no 
more than temporary flare-ups of symptoms during service; the 
underlying disability associated with this condition did not 
undergo a permanent increase in severity during service.  

4.  The post-service evidence reveals clinical evidence of a 
variously diagnosed psychiatric disorder; there is no 
competent evidence etiologically linking a current 
psychiatric disability to the veteran's military service.

CONCLUSION OF LAW

The veteran does not have a current psychiatric disorder that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

As indicated in the introduction, the sole purpose for 
returning the case to the Board by the Court was for the 
Board to apply the provisions of the VCAA.  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, the Board finds that the VA's duties, 
as set out in the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. §§ 5102 
and 5103).  The Board finds that the veteran was notified of 
the evidence required for a grant of his claim by a November 
1993 rating decision, February 1994 statement of the case, 
and supplemental statements of the case dated in June 1995, 
November 1998, and March 2000.  The discussion therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C.A. § 5103A).  The necessary evidence, to include 
the service medical and personnel records, private and VA 
clinical reports, and reports from the Social Security 
Administration, has been obtained by the RO, and there is no 
specific reference to any other pertinent records that need 
to be obtained.  In this regard, the development requested by 
the Board in its February 1997 remand was completed by the RO 
to the extent possible.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted.

II. Factual Background

The pertinent facts of this case were well summarized in the 
July 2000 Board decision.  As indicated therein, no 
psychiatric abnormalities were noted upon the June 1991 
service examination of the veteran prior to his period of 
active duty for training.  However, the following month, 
still during the period prior to service, the evidence shows 
that the veteran was evaluated at a private medical facility 
complaining of depression and anxiety, and reporting that 
"all I can think about is swallowing my saliva."  He 
described nervousness due to a fear of choking on his own 
saliva. Following this evaluation, the veteran was diagnosed 
to have an obsessive compulsive syndrome.

After the veteran entered into his period of active duty for 
training, the record shows that he was hospitalized between 
May and June 1992 with a depressed mood and, again, 
complaints of being very conscious of his saliva with a fear 
of swallowing.  During this hospitalization, the veteran's 
symptoms resolved "relatively quickly" after being placed 
on medication, and at his discharge from this 
hospitalization, he was diagnosed to have 
obsessive/compulsive disorder manifested by recurrent and 
persistent ideas of excessive salivation and fear of 
swallowing.  It was recommended that the veteran be returned 
to full military duty with follow-up treatment.  The 
physician who conducted this examination specifically found 
that the veteran's obsessive compulsive disorder was not 
incurred in line of duty and that it existed prior to 
service. 

Discharge documents reflect that the reason for the veteran's 
separation from service in August 1992 was unsatisfactory 
performance.  The separation examination conducted at that 
time revealed no psychiatric abnormalities on clinical 
evaluation. The post-service service medical records show 
various psychiatric diagnoses, to include an adjustment 
disorder with anxious mood; obsessive compulsive disorder; 
and depression not otherwise specified.  When examined for VA 
purposes in 1994, the veteran was diagnosed to have chronic 
severe dysthymic disorder and a panic disorder with obsessive 
compulsive features.  Records dated in 1998 show that the 
veteran was diagnosed to have an anxiety disorder.

III. Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
A veteran is presumed to be in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

Temporary or intermittent flareups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
disability, as contrasted to symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).   

Applying the legal criteria as outlined above to the instant 
case, although the service examination conducted prior to the 
veteran's period of active duty for training in June 1991 did 
not reflect a psychiatric disorder, the private examination 
conducted in July 1991, within one month of this examination, 
clearly demonstrated the existence of compulsive disorder 
prior to the veteran's period of active duty for training.  
Moreover, the obsessive compulsive disorder was also 
diagnosed following the inpatient treatment during service in 
May/June 1992, and the physiatrist who supervised this 
treatment specifically found that this condition existed 
prior to service.  In view of this medical evidence, the 
Board finds that there is clear and unmistakable evidence 
that the veteran's obsessive compulsive disorder pre-existed 
service. 

In making the above determination, the Board has carefully 
considered the testimony presented at the August 1994 hearing 
asserting that an obsessive compulsive disorder did not exist 
prior to service.  Review of the record reveals no objective 
clinical evidence from a psychiatrist or other medical 
professional that would support this assertion.  Accordingly, 
the Board finds the probative value of this testimony to be 
outweighed by the clinical evidence as described above.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).    

As to the question of whether the veteran's obsessive 
compulsive disorder was aggravated by service, the record 
shows that the veteran was hospitalized for treatment of this 
condition slightly more than one month during service.  
However, it was indicated in the reports from this 
hospitalization that this condition was not incurred in line 
of duty, it resolved "relatively quickly" after the veteran 
was placed on medication, and it was recommended that he be 
returned to duty upon his hospital discharge.  Moreover, 
subsequent service records fail to show any more problems 
with respect to this disorder, and there were no psychiatric 
abnormalities noted when the veteran was examined in 
connection with his discharge from service.  Parenthetically, 
the Board notes that the veteran's discharge was due to the 
veteran's unsatisfactory performance, rather than due to any 
psychiatric disorder.  Under these circumstances, the Board 
concludes that any impairment arising from the veteran's 
obsessive compulsive disorder did not undergo any permanent 
increase in severity during service.  To the contrary, the 
records clearly show only a flare-up of the condition in 
service, which was relieved after the veteran was provided 
medication, rather than a permanent increase in the 
disability associated with obsessive compulsive disorder.  
Accordingly, service connection cannot be granted on the 
basis of "aggravation."  Jensen, 4 Vet. App. at 304; Hunt, 
1 Vet. App. at 292.  

As for the other post-service service psychiatric diagnoses, 
none of the clinical records on which these diagnoses were 
entered show that these disabilities were considered to be 
related to the veteran's service.  There is otherwise no 
competent medical evidence linking a present psychiatric 
disorder to service.  In short, the Board finds the 
"negative" evidence to outweigh the "positive," and the 
claim for service connection for an acquired psychiatric 
disorder must therefore be denied.  Gilbert, 1 Vet. App. at 
49. 

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied. 



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

